DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to FIGS. 2 and 3 in the reply filed on 10/18/2021 is acknowledged.
Claims 5-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II through Species IV, there being no allowable generic or linking claim. Examiner notes, Species I and II depict an integrally formed pillow whereas Species III and IV depict a pillow comprising a gap between two bodies. Claims 5-14 and claims 17-20 furthermore require a “connection” which is not readily ascertainable to a PHOSITA, however, the claim is interpreted as requiring a connecting device for two distinct bodies and reading as an unelected species. Claims 1-4 and 15-16 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootten, Jr. (US 20130191998 A1), herein referred to as Wootten.
Regarding claim 1, Wootten discloses an anti-snoring system comprising: a body (pillow 10) having an in use configuration and comprising a left body with a first triangular side pointing toward the head of a bed, a second triangular side pointing toward the foot of the bed, a bottom surface disposed against the bed, and a top surface facing upward in the in use configuration, a right body with a first triangular side pointing toward the head of a bed, a second triangular side pointing toward the foot of the bed, a bottom surface disposed against the bed, and a top surface facing upward in the in use configuration wherein the system supports a pillow. Examiner notes per FIG. 26; left and right sides of the pillow are triangular in shape when viewed from a direction extending longitudinally from the head end of a bed to the foot end of a bed. Bottom surface faces the bed while parts 102 and top 96 are disposed on the opposite side of the pillow away from the bed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), where in this case, a pillow can be deployed on top of pillow 10 for increased cushioning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wootten, in view of Zuberi (US 6671907 B1), herein referred to as Zuberi.
Regarding claim 2, Wootten does not explicitly disclose the top surface of the left body and the top surface of the right body meet at an angle. Examiner notes, however, paragraph [0099] discloses an alternative embodiment where multiple angles surfaces may be joined together between the top surface 96 and ends 26. Examiner further notes Zuberi discloses a sleep apnea avoidance apparatus 10 comprising angled sides 11 and 12 meeting at an apex 13 for the purpose of holding the head of a person in a predetermined position whole resting on the pillow to prevent the jaw from moving backwards (see FIG. 1-3 and col. 2, lines 31-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wootten with the angled sides meeting at an apex as taught by Zuberi in order to achieve the desired angular shape of the upper surface of the pillow for proper head positioning.
s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wootten, in view of Campagna (WO 2016133544 A1), herein referred to as Campagna.
Regarding claim 2, Wootten does not explicitly disclose the top surface of the left body and the top surface of the right body meet at an angle. Examiner notes, however, paragraph [0099] discloses an alternative embodiment where multiple angles surfaces may be joined together between the top surface 96 and ends 26. Examiner further notes Campagna discloses a spinal alignment pillow comprising a head cushion 104 having a first angled surface and second angled surface 130 meeting at a crest 126 for the purpose of providing support for the head of a person laying on the pillow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wootten with the angled sides meeting at a crest as taught by Campagna in order to achieve the desired angular shape of the upper surface of the pillow for proper head positioning.
Regarding claim 3, Wootten (in view of Campagna) does not explicitly disclose the angle is 0 to 25°, 0 to 20°, 0 to 15°, 5 to 25°, 5 to 20°, 5 to 15°, 10 to 20°, or 15°. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wootten to have one of the claimed angles recited since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore the limitation lacks criticality where the effective angle can vary at different ranges disclosed in paragraph [00028] of the specification. Finally, Campagna discloses a spinal alignment pillow comprising a head cushion 104 having a first angled surface and second angled surface 130 meeting at a crest 126 where each angled surface forms an angle ranging between 20 and 90 for the purpose of providing an angled resting surface for a person laying on the pillow. It would have been obvious to one of 
Regarding claim 4, Wootten (in view of Campagna) teaches wherein the top surface of the left body and the top surface of the right body each comprise a flat plane (see Wootten, FIG. 26).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wootten, in view of Drucker (US 20070011812 A1), herein referred to as Drucker, and further in view of Campagna.
Regarding claim 15, Wootten discloses an anti-snoring system comprising: a body having an in-use configuration and comprising a left body with a first triangular side pointing toward the head of a bed, a second triangular side pointing toward the foot of the bed, a bottom surface disposed against the bed, and a top surface facing upward in the in use configuration and a right body with a first triangular side pointing toward the head of a bed, a second triangular side pointing toward the foot of the bed, a bottom surface disposed against the bed, and a top surface facing upward in the in use configuration, and the system supports a pillow. Examiner notes per FIG. 26; left and right sides of the pillow are triangular in shape when viewed from a direction extending longitudinally from the head end of a bed to the foot end of a bed. Bottom surface faces the bed while parts 102 and top 96 are disposed on the opposite side of the pillow away from the bed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), where in this case, a pillow can be deployed on top of pillow 10 for increased cushioning. Wootten does not explicitly disclose the left and right body comprising a washable material, a closed-cell foam material or a  to 25°, 0 to 20°, 0 to 15°, 5 to 25°, 5 to 20°, 5 to 15°, 10 to 20°, or 15° angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wootten to have one of the claimed angles recited since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore the limitation lacks criticality where the effective angle can vary at different ranges disclosed in paragraph [00028] of the specification. Finally, Campagna discloses a spinal alignment pillow comprising a head cushion 104 having a first angled surface and second angled surface 130 meeting at a crest 126 where each angled surface forms an angle ranging between 20 and 90 for the purpose of providing an angled resting surface for a person laying on the pillow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wootten to have top surfaces angled between 20 and 90 degrees as taught by Campagna for the purpose of providing optimal comfort for a user.
Regarding claim 16, Wootten (in view of Drucker, and further in view of Campagna) does not explicitly disclose a pillow and a pillow case. Wootten, however, teaches in an alternate embodiment of the invention, comprising a cover further comprising a bottom part 92 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Wootten, Zuberi, Campagna, and Drucker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/2/2022